 Case 1:21-cv-11635-JHR-MJS Document 1 Filed 05/21/21 Page 1 of 6 PageID: 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

 VLADIMIR PODOBAYEV and GALINA                   )
 ILIN, h/w,                                      )
                Plaintiffs,                      )
            v.                                   )   C.A. No.
                                                 )
 ALLIANCE LAUNDRY SYSTEMS, LLC,                  )
 SPEED QUEEN LAUNDRY, LLC, and                   )
 JOHN DOES 1-5,                                  )
                Defendants.                      )

       MOTION TO COMPEL COMPLIANCE WITH SUBPOENA TO
                    PRODUCE DOCUMENTS
       AND NOW, Come the Defendants, Alliance Laundry Systems, LLC and Speed Queen

Laundry, LLC, by and through their attorneys, Dickie, McCamey & Chilcote, P.C., and, pursuant

to FED. R. CIV. P. 45(d)(2)(B)(i), assert the following in support of this Motion to Compel

Compliance with Subpoena to Produce Documents:

       1.     The above-captioned action is presently pending in the United States District Court

for the Middle District of Pennsylvania at Civil Action No.: 1:21-cv-445 before the Honorable

Christopher C. Conner.

       2.     Per Plaintiffs’ Complaint, this product liability action arises from a June 20, 2019

work-related incident which allegedly occurred as Plaintiff, Vladimir Podobayev, was using a

washer in the course of his employment at a Gold’s Gym in Hummelstown, Pennsylvania.

       3.     Following the aforementioned incident, Mr. Podobayev received workers’

compensation benefits by or through his employer’s workers’ compensation insurance carrier, the

Property and Casualty Insurance Company of Hartford (hereinafter “the Hartford”).

       4.     On April 15, 2021, Defendants properly served upon the Hartford a subpoena

requesting the production of the contents of its file concerning Mr. Podobayev’s workers’
 Case 1:21-cv-11635-JHR-MJS Document 1 Filed 05/21/21 Page 2 of 6 PageID: 2




compensation claim. True and correct copies of such subpoena and its corresponding proof of

service respectively are appended hereto as Exhibits A and B.

       5.      Prior to serving this subpoena upon the Hartford, Defendants made numerous

attempts, via telephone and electronic mail, to coordinate with the Hartford the most convenient

address for the Hartford at which to serve the subpoena.

       6.      After these efforts largely were met without any response, a member of the

Hartford’s claims department finally advised that service of the subpoena could be effected at 820

Bear Tavern Road, West Trenton, New Jersey 08628, as purportedly the Hartford did not maintain

any physical address in Pennsylvania at which to hand-serve the subpoena. The subpoena, thus,

was served on the Hartford at this New Jersey address.

       7.      As the subpoena provides, the Hartford was directed to produce the requested

workers’ compensation claim file on or before Thursday, May 6, 2021 at defense counsel’s

Haddonfield, New Jersey office; this office is less than fifty (50) miles from the address at which

the subpoena was served.

       8.      As of the filing of this Motion, the Hartford has not produced any document

responsive to the subpoena, has not moved to quash the subpoena, and has not contacted defense

counsel.    Defense counsel is without the contact information of anyone at the Hartford

knowledgeable about the Hartford’s failure or refusal to comply with the subpoena. Indeed, when

first attempting to correspond with the Hartford, defense counsel repeatedly contacted the

Hartford’s claim professional identified as handling Mr. Podobayev’s workers’ compensation

claim, but these efforts were met without the courtesy of any reply.




                                                2
 Case 1:21-cv-11635-JHR-MJS Document 1 Filed 05/21/21 Page 3 of 6 PageID: 3




       9.      Given the foregoing and pursuant to FED. R. CIV. P. 45, Defendants submit the

Hartford is required to comply with this subpoena, and its failure to timely respond or object to the

properly served subpoena allows this Honorable Court to hold the Hartford in contempt.

       WHEREFORE, Defendants, Alliance Laundry Systems, LLC and Speed Queen Laundry,

LLC, respectfully request this Honorable Court enter an Order compelling the Property and

Casualty Insurance Company of Hartford to produce the documents requested of it in the April 15,

2021-served subpoena within seven (7) days from the date of such Order.

                                                  Respectfully submitted by,

                                                  DICKIE, McCAMEY & CHILCOTE, P.C.


                                                      /s/   Michael K. Willison
                                                  Michael K. Willison, Esquire
                                                  N.J. Bar No. 048751995
                                                  E-Mail: mwillison@dmclaw.com

                                                  41 South Haddon Avenue, Suite 5
                                                  Haddonfield, NJ 08033-1800
                                                  Main Tele. No.: 856-354-0192

                                                  Attorneys for Defendant, Alliance Laundry
                                                  Systems, LLC and Speed Queen Laundry, LL




                                                 3
 Case 1:21-cv-11635-JHR-MJS Document 1 Filed 05/21/21 Page 4 of 6 PageID: 4




                                      CERTIFICATION

       I, Lars A. Peterson, Esquire, hereby certify that I attempted to exchange telephone and

written correspondence with Caitilin Omara, the Property and Casualty Insurance Company of

Hartford claims professional assigned to Vladimir Podobayev’s workers’ compensation claim, on

March 8, 2021 in an attempt to coordinate the location of the subject subpoena’s service and to

determine the identity of the individual to whom the subpoena should be directed without receiving

any response. I also certify that via multiple telephone communications in March of 2021, I spoke

with various claims professionals at the Property and Casualty Insurance Company of Hartford’s

general claims telephone line who were unable to put me in contact with the legal compliance

department. I further certify that those claims professionals with whom I communicated via

telephone in March of 2021 instructed me to serve the subject subpoena at 820 Bear Tavern Road,

West Trenton, NJ 08628, an address attributed to the Corporation Trust Company. I certify that,

since the subpoena was served, I have not been contacted by any individual employed by or

representing the Property and Casualty Insurance Company of Hartford; thus and despite repeated

efforts to correspond with the Property and Casualty Insurance Company of Hartford regarding

the subpoena, I remain practically without any person with whom to confer regarding the

resolution of the dispute giving rise to this Motion to Compel Compliance with Subpoena to

Produce Documents.



Date: May 21, 2021                              /s/    Lars A. Peterson
                                                Lars A. Peterson, Esquire
 Case 1:21-cv-11635-JHR-MJS Document 1 Filed 05/21/21 Page 5 of 6 PageID: 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

 VLADIMIR PODOBAYEV and GALINA                    )
 ILIN, h/w,                                       )
                Plaintiffs,                       )
            v.                                    )   C.A. No.
                                                  )
 ALLIANCE LAUNDRY SYSTEMS, LLC,                   )
 SPEED QUEEN LAUNDRY, LLC, and                    )
 JOHN DOES 1-5,                                   )
                Defendants.                       )

                                   ORDER OF COURT

       AND NOW, this ___ day of May, 2021, upon consideration of Defendants’ Motion to

Compel Compliance with Subpoena to Produce Documents, it is hereby ORDERED that such

Motion is GRANTED. Within seven (7) days from the date of this Order, the Property and

Casualty Insurance Company of Hartford shall, between the hours of 9:00 a.m. and 5:00 p.m.,

hand-deliver to defense counsel’s office located at 41 South Haddon Avenue, Suite 5, Haddonfield,

NJ 08033 each document in its care, custody or control responsive to the April 15, 2021-served

subpoena in the action pending in the United States District Court for the Middle District of

Pennsylvania at Civil Action No.: 1:21-cv-445.

                                                 SO ORDERED,



                                                 United States District Court Judge
 Case 1:21-cv-11635-JHR-MJS Document 1 Filed 05/21/21 Page 6 of 6 PageID: 6




                                CERTIFICATE OF SERVICE

       I, Michael K. Willison, Esquire, hereby certify that a true and correct copy of the foregoing

Motion to Compel Compliance with Subpoena to Produce Documents has been served on this 21st

day of May, 2021, via Federal Express Overnight Mail and Electronic Mail as indicated below,

upon the following:

                                       Bryan M. Ferris, Esquire
                                        Swartz Culleton, P.C.
                                      547 E. Washington Avenue
                                        Newtown, PA 18940
                                Via e-mail: bferris@swartzculleton.com
                                        Counsel for Plaintiffs
                               Vladimir Podobayev and Galina Ilin, h/w

                      The Property and Casualty Insurance Company of Hartford
                                       820 Bear Tavern Road
                                      West Trenton, NJ 08628
                                Via Federal Express Overnight Mail
                                            Non-Party


                                                 DICKIE, McCAMEY & CHILCOTE, P.C.


                                                     /s/   Michael K. Willison
                                                 Michael K. Willison, Esquire
                                                 N.J. Bar No. 048751995
                                                 E-mail: mwillison@dmclaw.com

                                                 41 South Haddon Avenue, Suite 5
                                                 Haddonfield, NJ 08033-1800
                                                 Main Tele. No.: 856-354-0192

                                                 Attorneys for Defendant, Alliance Laundry
                                                 Systems, LLC and Speed Queen Laundry, LLC
